                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ADAM GHADIRI,                                   Case No. 19-cv-03256-HSG
                                   8                     Plaintiff,                         ORDER DISCHARGING ORDER TO
                                                                                            SHOW CAUSE AND VACATING
                                   9              v.                                        HEARING
                                  10        BODH KUNWAR, et al.,                            Re: Dkt. Nos. 14, 15
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On September 23, 2019, the Court set a telephonic conference to discuss the parties’ notice

                                  14   of settlement in this action. See Dkt. No. 12. However, Plaintiff’s counsel failed to attend the

                                  15   October 1 telephonic conference. See Dkt. No. 13. The Court subsequently issued an order to

                                  16   show cause why Plaintiff’s counsel should not be sanctioned for her failure to attend the

                                  17   telephonic conference, and why a 60-day conditional dismissal is not warranted in light of the

                                  18   parties’ settlement. See Dkt. No. 14. Plaintiff’s counsel failed to respond to the order to show

                                  19   cause by the October 8, 2019, deadline. Only after the Court set a hearing on the order to show

                                  20   cause, see Dkt. No. 15, did Plaintiff’s counsel finally respond that she had inadvertently missed

                                  21   both the telephonic conference and the order to show cause deadline. See Dkt. No. 18.

                                  22            Because Plaintiff’s counsel has explained that she has since taken remedial measures to

                                  23   ensure this does not happen again, see id. at ¶ 13, the Court DISCHARGES the order to show

                                  24   cause and VACATES the hearing set for October 15, 2019, at 2:00 p.m.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                   1          Nevertheless, the Court has recognized a pattern of missed deadlines by Ms. Seabock and

                                   2   the Center for Disability Access, and Plaintiff’s counsel is advised that she and her firm will be

                                   3   subject to sanctions for any failure to meet deadlines in the future, in this or any other case before

                                   4   the Court.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 10/15/2019

                                   7                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                   8                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
